IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT
                         _____________________

                              No. 01-60930
                         _____________________

JAKE AYERS, JR, Etc; ET AL

                  Plaintiffs

JAKE AYERS, JR, Private Plaintiffs

                  Plaintiff - Appellant

LILLIE B AYERS; LEOLA BLACKMON; RANDOLPH WALKER; HENRY BERNARD
AYERS; DR IVORY PHILLIPS; APPROXIMATELY 4,000 PETITIONERS,
AFFIANTS, PARTIES IN INTEREST AND OTHERWISE PARTICIPANTS IN THE
AYERS CONTROVERSY, also known as Lillie B Ayers Private
Plaintiffs

                  Appellants

     v.

RONNIE MUSGROVE, Governor, State of Mississippi

                  Defendant - Appellee

BOARD OF TRUSTEES OF STATE INSTITUTION OF HIGHER LEARNING; DELTA
STATE UNIVERSITY; MISSISSIPPI STATE UNIVERSITY; UNIVERSITY OF
SOUTHERN MISSISSIPPI; UNIVERSITY OF MISSISSIPPI; MISSISSIPPI
UNIVERSITY FOR WOMEN

                  Appellees

     v.

LOUIS ARMSTRONG

                  Movant - Appellant

_________________________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
                            (4:75-CV-9)
_________________________________________________________________
                        December 28, 2001
Before KING, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellants are members of a class certified under Federal

Rule of Civil Procedure 23(b)(2).     FED. R. CIV. PRO. 23(b)(2).

After other members of the class proposed a settlement agreement

but before the district court approved or rejected that

agreement, Appellants filed a motion for leave to opt out of the

class.   The district court entered an order denying Appellants’

motion to opt out, and Appellants appeal that order.

     We dismiss Appellants’ appeal because the district court’s

order is not currently appealable.     First, the district court’s

order is not appealable under 28 U.S.C. § 1291 because it is not

a final decision “that ends the litigation on the merits and

leaves nothing more for the court to do but execute the

judgment.”     Green Tree Fin. Corp.-Alabama v. Randolph, 531 U.S.

79, 86 (2000) (internal citations and quotations omitted).

Second, the district court’s order is not appealable under 28

U.S.C. § 1292(a)(1) as an injunction because the order does not

command action from any party, does not threaten contempt for

non-action, and does not accord substantive relief to any party.

See Police Ass’n of New Orleans v. City of New Orleans, 100 F.3d

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.


                                  2
1159, 1166 (5th Cir. 1996).   Third, the district court’s order is

not appealable as a class certification order under Federal Rule

of Civil Procedure 23(f).   FED. R. CIV. PRO. 23(f).   Finally, the

district court’s order is not appealable as a collateral order

because it does not resolve questions separate from the merits

and is effectively reviewable on appeal from the final judgment.

See Coopers & Lybrand v. Livesay, 437 U.S. 463, 469 & n.12

(1978).

     Appeal DISMISSED.




                                 3